     Case 2:19-cv-02298-KJM-EFB Document 27 Filed 04/20/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    SHU CHINSAMI,                                     No. 2:19-cv-2298-KJM-EFB P
12                       Plaintiff,
13           v.                                         ORDER
14    JARED LOZANO, Warden,
15                       Defendant.
16

17          Plaintiff Shu Chinsami (“Plaintiff”), a state inmate proceeding pro se, has filed this civil
18   rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to a United States
19   Magistrate Judge as provided by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
20          On March 3, 2020, the Court denied plaintiff’s application for leave to proceed in forma
21   pauperis because plaintiff is a three-strikes litigant within the meaning of 28 U.S.C. § 1915(g) and
22   granted plaintiff fourteen days within which to pay the $400 filing fee for this action. ECF
23   No. 26. Plaintiff was warned that failure to pay the filing fee within fourteen days would result in
24   dismissal of this action. Id. Plaintiff has not paid the fee or otherwise responded to the order.
25          Accordingly, IT IS HEREBY ORDERED that this action is dismissed.
26   DATED: April 17, 2020.
27

28
